 



Exhibit 10.07

T. ROWE PRICE GROUP, INC.
1998 DIRECTOR STOCK OPTION PLAN
As Amended and Restated Effective December 16, 2004*

1. PURPOSES OF THE DIRECTOR PLAN:

     T. Rowe Price Group, Inc.** (the “Company”) has adopted the 1998 Director
Stock Option Plan (the “Director Plan”) to provide for the issuance of options
to purchase shares of the Company’s Common Stock, par value $.20 per share (the
“Stock”) as a means of long-term compensation for members of the Board of
Directors of the Company (the “Board”) in order to provide Non-Employee
Directors with an equity interest in the Company in order to attract and retain
well-qualified individuals to serve as Non-Employee Directors and to further
align the interests of Non-Employee Directors of the Company with those of the
stockholders of the Company. For purposes of this Plan, Non-Employee Directors
are persons who are members of the Board and are not employees of the Company or
any of its affiliates or subsidiaries.

2. ADMINISTRATION:

     The Director Plan shall be administered by the Board; provided that any
decision regarding the price, timing, or amount of options to be granted
hereunder shall require the affirmative vote of a majority of the members of the
Board who are not participants in the Director Plan. Such disinterested majority
shall also have the right to make discretionary awards of options in addition to
the grants specified in Section 5(b).

3. STOCK SUBJECT TO OPTION:

     The Company has reserved an aggregate of 404,116 authorized but unissued
shares of Stock for issuance and delivery under the Director Plan, which amount
includes 4,116 shares carried over from the 1995 Director Stock Option Plan (the
“1995 Director Plan”) that remained available for grant upon its expiration on
April 30, 2002, and which amount is subject to further adjustment as provided in
paragraph 6 hereof; provided that, shares tendered as consideration for the
exercise of any option and shares subject to the unexercised portion of any
outstanding option which expires, is canceled, or is terminated for any reason
may again be subject to awards under the Director Plan.

4. ELIGIBILITY:

     The individuals who shall be eligible to participate in the Director Plan
shall be all Non-Employee Directors of the Company. Except for the issuance of
replenishment options pursuant to Section 5(c)(iii), no individual shall be
granted an option under this Director Plan unless such individual is a member of
the Board on the applicable grant date.



--------------------------------------------------------------------------------

*   All references herein to a number of shares of Stock have been adjusted to
reflect the 2-for-1 stock split that was effected April 30, 1998.



**   T. Rowe Price Group, Inc. is the successor to T. Rowe Price Associates,
Inc., pursuant to a share exchange consummated on December 28, 2000, and has
assumed all obligations of T. Rowe Price Associates, Inc. with respect to this
plan and options outstanding hereunder.

- 1 -



--------------------------------------------------------------------------------



 



5. TERMS AND CONDITIONS OF OPTIONS:

     Options under the Director Plan are intended to be non-statutory stock
options not qualifying under any section of the Internal Revenue Code of 1986,
as amended (the “Code”). All stock options granted under the Director Plan shall
be subject to the following provisions:

     (a) Option Price. The exercise price per share with respect to each option
shall be 100% of the fair market value of the Stock on the date the option is
granted. For purposes hereof, fair market value shall be the last reported sale
price in the Nasdaq National Market (or any other recognized securities market
on which the stock is traded if not then traded on the Nasdaq National Market)
on the date of grant, or the next succeeding business day on which the Nasdaq
National Market (or such other market) is open for business and reports an
actual transaction in the Company’s Stock. If the Stock is not then traded on
any recognized market, fair market value shall be as determined by the Board in
accordance with applicable Federal income tax and securities regulations.

(b) Option Grants.

     (i) Each Non-Employee Director in office on December 16, 2004, shall be
granted options semi-annually, as of the close of business on the third business
day following the earnings release for the first and third fiscal quarter of
each year, as to 2,000 shares of Stock on each such grant date.

     (ii) Each person first elected or appointed as a Non-Employee Director
after December 16, 2004, shall be granted, as of the close of business on the
date of the first regular meeting of the Board held on or after the date of such
Non-Employee Director’s election or appointment, an option to purchase 8,000
shares of Stock and, as of the close of business on the third business day
following the earnings release for the first and third fiscal quarter of each
succeeding year, an option to purchase 2,000 shares of Stock.

(c) Exercise of Options.

     (i) Each option granted under this Director Plan shall become exercisable
in full one year after the initial grant (irrespective of whether the
Non-Employee Director is then a member of the Board) or upon the Non-Employee
Director’s earlier death, but shall not be exercisable as to any shares prior
thereto. Except as provided in paragraph (ii) below, full payment for shares
acquired shall be made in cash, by certified check or other means acceptable to
the Company at or prior to the time that an option, or any part thereof, is
exercised. The participant will have no rights as a stockholder with respect to
any option granted under this Director Plan until shares of Stock as to which
the option has been exercised are issued by the Company.

     (ii) Shares of the Company’s Stock with a value equal to the exercise price
or a combination of cash and Stock with a value equal to the exercise price may
be used as payment for shares acquired.

     (iii) Until further action by the Board to provide otherwise, options
granted under the Director Plan on or after December 16, 2004, shall not contain
a replenishment feature that would cause a replenishment option to be granted
automatically upon the

- 2 -



--------------------------------------------------------------------------------



 



     exercise of all or any part of the stock option through the surrender of
shares of Stock in full or partial payment of the exercise price.

     (d) Term of Option. Options shall terminate and no longer be exercisable on
the earlier to occur of the expiration of: (i) ten (10) years after the date
such option was granted (or the grant date of the Original Option, as
applicable) or (ii) five (5) years after the Non-Employee Director ceases to be
a member of the Board for any reason.

     (e) Options Nonassignable and Nontransferable. Options granted under the
Director Plan are not transferable by the Non-Employee Director otherwise than
by will or the laws of descent and distribution and are exercisable during the
Non-Employee Director’s lifetime only by the Non-Employee Director; except that
with the consent of the Board, this Option may be transferred to a family member
or a trust, partnership or the like for the benefit of the Non-Employee Director
or such family members. No assignment or transfer of this option, or of the
rights represented thereby, whether voluntary or involuntary, by operation of
law or otherwise, except by will or the laws of descent and distribution, shall
vest in the assignee or transferee any interest or right herein whatsoever, but
immediately upon any attempt to assign or transfer this option, the same shall
terminate and be of no force or effect.

6. ADJUSTMENTS UPON CHANGES IN CAPITALIZATION:

     The aggregate number of shares of stock on which option awards under the
Director Plan may be granted to persons participating under the Director Plan,
the number of shares thereof covered by each award, the price per share thereof
in each award, and any numerical limitations contained herein relating to awards
shall be proportionately adjusted for any increase or decrease in the number of
issued shares of Stock of the Company resulting from a subdivision or
consolidation of shares or other capital adjustment, or the payment of a stock
dividend or other increase or decrease in such shares, effected without receipt
of consideration by the Company; provided, however, that any fractional shares
resulting from any such adjustment shall be eliminated. In the case of other
changes in the Company’s capitalization, adjustments shall be made to the extent
determined by the Board as necessary or appropriate to reflect the transaction
and as permitted under applicable securities and tax laws.

     If the Company shall be a party to any merger or consolidation (whether or
not the Company is the surviving or resulting entity), then automatically
following the transaction and without further action on the part of the company
or the successor, any award granted shall pertain to and apply solely to the
securities or other form of consideration to which a holder of the number of
shares of Stock subject to the award would have been entitled in the
transaction.

7. EFFECTIVE DATE OF THE DIRECTOR PLAN:

     The Director Plan was adopted by the Board on February 2, 1998 and became
effective on April 16, 1998, upon its approval by the stockholders of the
Company on that date. The Director Plan as amended and restated herein, was
adopted by the Board effective as of December 16, 2004.

8. TERMINATION DATE:

     No options may be granted under the Director Plan after December 31, 2007.
Subject to paragraph 5(d), options granted before December 31, 2007 under the
Director Plan may be exercised after that date in accordance with their terms.

- 3 -



--------------------------------------------------------------------------------



 



9. AMENDMENT:

     This Director Plan may be amended, suspended, terminated or restated, in
whole or in part, at any time by the Board; provided, however, that any
provisions of this Plan regarding the amount and price of options to be awarded
to Non-Employee Directors and the timing of awards, or that which may be deemed
to set forth a formula that determines the amount, price, and timing of awards
may not be amended more than once every six months, other than to comport with
any changes in the Code, the Employee Retirement Income Security Act of 1974, as
amended, or the rules under such statutes; and, provided further, however, that
no such amendment shall become effective without the approval of the
stockholders of the Company to the extent stockholder approval is required in
order to comply with Rule 16b-3 of the Securities Exchange Act of 1934.

10. COMPLIANCE WITH LAWS AND REGULATIONS:

     The grant, holding and vesting of all options under the Director Plan shall
be subject to any and all requirements and restrictions that may, in the opinion
of the Board, be necessary or advisable for the purposes of complying with any
statute, rule or regulation of any governmental authority, or any agreement,
policy or rule of any stock exchange or other regulatory organization governing
any market on which the Stock is traded.

11. MISCELLANEOUS:

     (a) Expenses. The Company shall bear all expenses and costs in connection
with the administration of the Director Plan.

     (b) Applicable Law. The validity, interpretation and administration of this
Plan and any rules, regulations, determinations or decisions made hereunder, and
the rights of any and all persons having or claiming to have any interest herein
or hereunder, shall be determined exclusively in accordance with the laws of the
State of Maryland, without regard to the choice of the laws provisions thereof.

     (c) Headings. The headings herein are for reference purposes only and shall
not affect the meaning or interpretation of the Director Plan.

     (d) Notices. All notices or other communications made or given pursuant to
this Director Plan shall be in writing and shall be sufficiently made or given
if hand-delivered or mailed by certified mail, addressed to any Non-Employee
Director at the address contained in the records of the Company or to the
Company at its principal office.

     (e) Federal Securities Law Requirement. Awards granted hereunder shall be
subject to all conditions required under Rule 16b-3 to qualify the award for any
exception from the provisions of Section 16(b) of the Securities Exchange Act of
1934 available under that Rule.

- 4 -



--------------------------------------------------------------------------------



 



Forms of option agreements

available for

awards and replenishment options

issued under the

T. Rowe Price Group, Inc.

1998 Director Stock Option Plan

 
- i -

 



--------------------------------------------------------------------------------



 



T. ROWE PRICE GROUP, INC.

1998 DIRECTOR STOCK OPTION PLAN

STATEMENT OF ADDITIONAL TERMS AND CONDITIONS
REGARDING OPTION GRANTS
(INDEPENDENT DIRECTORS)

Effective:                                                            



--------------------------------------------------------------------------------

     This Statement of Additional Terms and Conditions Regarding Option Grants
(the “Terms”) shall be delivered with the “Notice of Grant of Stock Options and
Option Agreement” (the “Award Notice”) which shall detail the specifics of the
applicable option award (the “Option”). Upon execution of the Award Notice by
the Director and by an authorized officer or agent of T. Rowe Price Group, Inc.
(the “Company”), there shall be created a binding and enforceable contract (the
“Agreement”) respecting the Option subject to the terms and conditions of the
Award Notice and the Terms.

     1. Grant of Option.

     Subject to the Terms, the Company has granted to the person identified in
the Award Notice attached hereto (the “Optionee”) commencing on the Issuance
Date set forth in the Award Notice and ending on the Expiration Date of the
Option set forth in the Award Notice, the option to purchase from the Company at
the option price set forth in the Award Notice (the “Option Price”) up to, but
not exceeding in the aggregate, the number of shares of the Company’s Common
Stock set forth under the caption “Shares” in the Award Notice.

     2. Exercise of Option.

          (a) The shares of stock subject to this Option shall become
exercisable in full on [insert first anniversary of date of grant], irrespective
of whether the Optionee is then a director of the Company, or the Optionee’s
earlier death.

          (b) No less than 50 shares of Common Stock may be purchased upon any
one exercise of the Option unless the number of shares purchased at such time is
the total number of shares in respect of which the Option is then exercisable.

          (c) In no event shall the Option be exercisable for a fractional
share.

     3. Method of Exercising Option and Payment of Option Price.

          (a) The Option shall be exercised by the Optionee delivering to the
Company, from time to time, on any business day (the “Exercise Date”), written
notice specifying the number of shares the Optionee then desires to purchase
(the “Notice”) and paying the Option Price for such shares. The Option Price may
be paid (i) by cash, check, wire transfer, bank draft or postal or express money
order to the order of the Company for an amount in United States dollars equal
to the Option Price for the number of shares specified in the Notice, such
payment to be delivered with the Notice, (ii) by tender of shares of

- 1 -



--------------------------------------------------------------------------------



 



Common Stock of the Company that constitute “mature” shares for financial
accounting purposes, with a value (determined in accordance with paragraph 3(c))
equal to or less than the Option Price plus cash, check, wire transfer, bank
draft or postal or express money order to the order of the Company for an amount
in United States dollars equal to the amount, if any, by which the Option Price
exceeds the value of such shares of the Company’s stock (determined in
accordance with paragraph 3(c)), (iii) by broker-assisted cashless exercise of
the Option, or (iv) by a combination of these methods. Such Company’s stock and
cash shall be delivered to the Company no later than the end of the first
business day after the Exercise Date. In the case of payment in shares, such
payment shall be made by attestation in form suitable to the Company or delivery
of the necessary share certificates, with executed stock powers attached, or
transfer instructions, in the case of shares held in street name by a bank,
broker, or other nominee, to the Company.

          (b) Within three business days after the Exercise Date, the Company
shall, subject to the receipt of withholding tax to the extent required by the
Company, issue to the Optionee the number of shares with respect to the Option
so exercised, and shall deliver to the Optionee a certificate or certificates
therefor or shall make such transfer to a bank, broker or nominee as designated
by the Optionee.

          (c) For purposes of paragraph 3(a), the value of shares of Common
Stock tendered to exercise the Option shall be the last reported sale price of
such shares on the Nasdaq National Market System (or any other recognized
securities market on which the stock is traded if not then traded on the Nasdaq
National Market) on the Exercise Date, or, if no trades occurred on the Exercise
Date, the next succeeding business day on which the Nasdaq National Market (or
such other market) is open for business and reports an actual transaction in the
Company’s Common Stock. If the Common Stock is not then traded on any recognized
securities market, the value of the tendered shares shall be determined by the
Board of Directors.

          (d) In the sole discretion of the Board of Directors, the Company may
in lieu of requiring the exercise of the Option and the payment of the Option
Price, authorize the payment of cash to the Optionee in an amount equal to the
market value of shares of Common Stock subject to the Option less the Option
Price in exchange for the cancellation of the Option.

     4. Exercisability Upon the Occurrence of Certain Events.

          (a) Notwithstanding any provisions limiting exercisability in whole or
in part, and unless the Board of Directors shall have otherwise determined
(within the limits specified in this paragraph) to revoke or to limit, in its
sole and conclusive discretion, the acceleration provided for herein, the
following shall apply: the Option will become exercisable in full immediately
following the date on which the Board of Directors no longer may revoke or
modify the acceleration contemplated by this paragraph and shall remain
exercisable for a one-year period thereafter. After the expiration of any such
one-year period, the Option shall remain exercisable only to the extent, if any,
provided in the Agreement without taking into consideration the effect of this
paragraph. The Board of Directors’ discretion to revoke or limit the
acceleration contemplated by this paragraph may be exercised at any time before
or within 20 business days after the Effective Date (as hereinafter defined) or
the Approval Date (as hereinafter defined), as applicable; provided, however,
that such discretion to revoke or limit the acceleration may not be exercised
after the persons who were directors of the Company immediately before the
Transaction (as hereinafter defined) shall cease to constitute a majority of the
Board of Directors of the Company or any successor to the Company. In the event
the Approval Date and an Effective Date arise from substantially identical facts
and circumstances (as determined by the Board of Directors in its sole
discretion) and unless the Board of Directors shall have determined to limit the
effect of this sentence, such one-year period (and the 20-day period referred to
in the immediately preceding

- 2 -



--------------------------------------------------------------------------------



 



sentence) shall commence only once and upon the first to occur of the Approval
Date or the Effective Date.

          (b) For purposes of the foregoing paragraph, the following terms have
the meanings indicated:

          (i) “Approval Date” shall mean the date of the approval of the
Company’s Board of Directors of an agreement providing for an exchange offer,
merger, consolidation or other business combination, sale or disposition of all
or substantially all of the assets of the Company, or any combination of the
foregoing transactions as a result of the consummation of which the persons who
were directors of the Company immediately before the transaction shall cease to
constitute a majority of the Board of Directors of the Company or any successor
to the Company or the persons who were stockholders of the Company immediately
before the Approval Date will own less than a majority of the outstanding voting
stock of the Company or any successor to the Company.

          (ii) “Effective Date” shall mean the date on which a “Change of
Control,” as defined below, occurs. Anything in these Terms to the contrary
notwithstanding, if a Change of Control occurs, and if the Optionee’s employment
with the Company had terminated prior to the date on which the Change of Control
occurred, and if it is reasonably demonstrated by the Optionee that such
termination of employment either was at the request of a third party who had
taken steps reasonably calculated to effect the Change of Control or otherwise
arose in connection with or in anticipation of the Change of Control, then, for
all purposes of these Terms, the term “Effective Date” shall mean the date
immediately prior to the date of such termination of employment.

          (iii) A “Change of Control” shall be deemed to have taken place on the
date of the earlier to occur of either of the following events: a) a third
party, including a “group” as defined in Section 13(d)(3) of the Securities
Exchange Act of 1934, becomes the beneficial owner of 25% or more of the
Company’s outstanding Common Stock, or b) as the result of, or in connection
with, any cash tender or exchange offer, merger, consolidation or other business
combination, sale or disposition of all or substantially all of the Company’s
assets, or contested election, or any combination of the foregoing transactions
(a “Transaction”), the persons who were directors of the Company immediately
before the Transaction shall cease to constitute a majority of the Board of
Directors of the Company or any successor to the Company or the persons who were
stockholders of the Company immediately before the Transaction shall cease to
own at least a majority of the outstanding voting stock of the Company or any
successor to the Company.

     5. Termination.

          The Option shall terminate and be of no force or effect upon the first
occurrence of any one of the following events:

          (a) The Expiration Date set forth in the Award Notice; or

          (b) Five years after the date the Optionee ceases to be a director of
the Company for any reason, during which period any installments which first
become exercisable may thereafter be exercised.

- 3 -



--------------------------------------------------------------------------------



 



     6. Optionee.

          Whenever the word “Optionee” is used in any provision of these Terms
under circumstances where the provision should logically be construed to apply
to the estate, personal representative, or beneficiary to whom this Option may
be transferred by will, by the laws of descent and distribution or otherwise
pursuant to these Terms, it shall be deemed to include such person.

     7. Assignability.

          This Option is not transferable by the Optionee otherwise than by will
or the laws of descent and distribution and is exercisable during the Optionee’s
lifetime only by the Optionee except that, with the consent of the Board of
Directors, the Option may be transferred to a family member or a trust,
partnership or the like for the benefit of the Optionee or such family member;
provided, however, that the term “family member” shall not include an ex-spouse
and no transfers may be made pursuant to any divorce or separation proceedings
or settlements. No assignment or transfer of this Option, or of the rights
represented thereby, whether voluntary or involuntary, by operation of law or
otherwise, except as provided for under the immediately preceding sentence,
shall vest in the assignee or transferee any interest or right herein
whatsoever, but immediately upon any attempt to assign or transfer this Option
the same shall terminate and be of no force or effect.

     8. The Company’s Rights.

          The existence of this Option shall not affect in any way the right or
power of the Company or its stockholders to make or authorize any or all
adjustments, recapitalizations, reorganizations or other changes in the
Company’s capital structure or its business or any merger or consolidation of
the Company, or any issue of bonds, debentures, preferred or other stocks with
preference ahead of or convertible into, or otherwise affecting the Common Stock
or the rights thereof, or the dissolution or liquidation of the Company, or any
sale or transfer of all or any part of its assets or business or any other
corporate act or proceeding, whether of a similar character or otherwise.

     9. Recapitalization.

          The shares with respect to which the Option is granted are shares of
the Common Stock of the Company as constituted on the date of the Agreement, but
if, and whenever, prior to the delivery by the Company of all of the shares of
Common Stock with respect to which this Option is granted, the Company shall
effect a subdivision or consolidation of shares, or other capital readjustment,
or the payment of a stock dividend, or other increase or decrease in the number
of shares of Common Stock outstanding, without receiving compensation therefor
in money, services or property, then (i) in the event of any increase in the
number of such shares outstanding, the number of shares of Common Stock then
remaining subject to this Option shall be proportionately increased (except that
any fraction of a share resulting from any such adjustment shall be excluded
from the operation of these Terms), and the cash consideration payable per share
shall be proportionately reduced, and (ii) in the event of a reduction in the
number of such shares outstanding, the number of shares of Common Stock then
remaining subject to this Option shall be proportionately reduced (except that
any fractional share resulting from any such adjustment shall be excluded from
the operation of these Terms), and the cash consideration payable per share
shall be proportionately increased.

- 4 -



--------------------------------------------------------------------------------



 



     10. Merger and Consolidation.

          After a merger of one or more corporations into the Company, or after
a consolidation of the Company and one or more corporations in which the Company
shall be the surviving or resulting corporation, the Optionee shall, at no
additional cost, be entitled upon any exercise of this Option, to receive
(subject to any required action by stockholders) in lieu of the number of shares
as to which this Option shall then be so exercised, the number and class of
shares of stock or other securities to which the Optionee would have been
entitled pursuant to the terms of the agreement of merger or consolidation, if,
immediately prior to such merger or consolidation, the Optionee had been the
holder of record of a number of shares of Common Stock of the Company equal to
the number of shares as to which this Option shall be so exercised; provided,
that anything herein contained to the contrary notwithstanding, upon the
dissolution or liquidation of the Company, or upon any merger or consolidation,
in which the Company is not the surviving or resulting corporation, this Option
shall terminate and be of no force or effect, except to the extent that such
surviving or resulting corporation may issue a substituted option.

     11. Preemption of Applicable Laws or Regulations.

          Anything in these Terms to the contrary notwithstanding, if, at any
time specified herein for the issuance of shares to the Optionee, any law,
regulation or requirements of any governmental authority having jurisdiction in
the premises shall require either the Company or the Optionee to take any action
in connection with the shares then to be issued, the issuance of such shares
shall be deferred until such action shall have been taken.

     12. Resolution of Disputes.

          Any dispute or disagreement which shall arise under, or as a result
of, or pursuant to, these Terms shall be determined by the Board of Directors in
its absolute and unfettered discretion, and any such determination or any other
determination by the Board of Directors under or pursuant to these Terms and any
interpretation by the Board of Directors of these Terms, shall be final, binding
and conclusive on all persons affected thereby.

     13. Notice.

          Any notice which either party hereto may be required or permitted to
give to the other shall be in writing, and may be delivered personally or by
mail, postage prepaid, addressed as follows: to the Secretary of the Company, or
to the Company (attention of the Secretary), at 100 East Pratt Street,
Baltimore, Maryland 21202, or at such other address as the Company, by notice to
the Optionee, may designate in writing from time to time to the Optionee at the
Optionee’s address as shown on the records of the Company, or at such other
address as the Optionee, by notice to the Secretary of the Company, may
designate in writing from time to time.

     14. Construction.

          These Terms have been entered into in accordance with the terms of the
Plan and wherever a conflict may arise between these Terms and the terms of the
Plan, the terms of the Plan shall control.

- 5 -



--------------------------------------------------------------------------------



 



     15. Nonstatutory Nature of Option.

          The option created by the Agreement shall not be treated as an
incentive stock option under Internal Revenue Code section 422.

- 6 -



--------------------------------------------------------------------------------



 



T. ROWE PRICE GROUP, INC.

DIRECTOR STOCK OPTION PLANS

STATEMENT OF ADDITIONAL TERMS AND CONDITIONS
REGARDING OPTION GRANTS

REPLENISHED OPTIONS



--------------------------------------------------------------------------------

     This Statement of Additional Terms and Conditions Regarding Option Grants
(the “Terms”) shall be delivered with the “Notice of Grant of Stock Options and
Option Agreement” (the “Award Notice”) which shall detail the specifics of the
applicable replenishment option award (the “Option”). Upon execution of the
Award Notice by the Non-Employee Director and by an authorized officer or agent
of T. Rowe Price Group, Inc. (the “Company”), there shall be created a binding
and enforceable contract (the “Agreement”) respecting the Option subject to the
terms and conditions of the Award Notice and the Terms.

     The Company has and its stockholders have approved the T. Rowe Price Group,
Inc. 1995 and 1998 Director Stock Option Plans (collectively, the “Plan”),
pursuant to which the Company may enter into stock option agreements with its
Non-Employee Directors. These agreements provide that, if a Non-Employee
Director exercises all or part of a non-qualified stock option grant through the
surrender of shares of the Company’s Common Stock, the Non-Employee Director
will automatically receive an Option to purchase at the closing price of the
Company’s Common Stock on the date of exercise a number of shares equal to the
number of shares surrendered, unless the Board of Directors of the Company (the
“Board”) has suspended or limited the issuance of such replenishment options.

     1. Grant of Option.

          Subject to the Terms, the Company has granted to the person identified
in the Award Notice attached hereto (the “Optionee”) commencing on the Issuance
Date set forth in the Award Notice and ending on the Expiration Date set forth
in the Award Notice (the “Option Period”), the option to purchase from the
Company at the option price set forth in the Award Notice (the “Option Price”)
up to, but not exceeding in the aggregate, the number of shares of the Company’s
Common Stock set forth under the caption “Shares” in the Award Notice. The
number of shares so granted shall be equal in number to the number of shares the
Optionee delivered to the Company in full or partial payment of the exercise
price of non-qualified stock options.

     2. Exercise of Option.

          (a) This Option is immediately exercisable in full and may be
exercised in whole or in part from time to time during the Option Period,
subject to the Terms.

          (b) The Board may in its discretion place limitations on the extent to
which shares of Common Stock of the Company may be tendered by the Optionee as
payment of the Option Price pursuant to paragraph 3(a) hereof.

- 1 -



--------------------------------------------------------------------------------



 



           (c) No less than 50 shares of Common Stock may be purchased upon any
one exercise of the Option unless the number of shares purchased at such time is
the total number of shares in respect of which the Option is then exercisable.

     (d) In no event shall the Option be exercisable for a fractional share.

     (e) In no event shall any additional replenishment option be granted upon
the exercise of this Option.

     3. Method of Exercising Option and Payment of Option Price.

          (a) The Option shall be exercised by the Optionee delivering to the
Company, from time to time, on any business day (the “Exercise Date”), written
notice specifying the number of shares the Optionee then desires to purchase
(the “Notice”) and paying the Option Price for the shares specified in the
Notice. The Option Price may be paid:



  (i)   by cash, check, wire transfer, bank draft or postal or express money
order to the order of the Company for an amount in United States dollars equal
to the Option Price for the number of shares specified in the Notice, such
payment to be delivered with the Notice,     (ii)   unless limited by the Board,
by tender of shares of Common Stock of the Company with a value (determined in
accordance with paragraph 3(c)) equal to or less than the Option Price plus
cash, check, wire transfer, bank draft or postal or express money order to the
order of the Company for an amount in United States dollars equal to the amount,
if any, by which the aggregate Option Price exceeds the value of such shares of
the Company’s stock (determined in accordance with paragraph 3(c)), or    
(iii)   through such other means, acceptable to the Board in its sole
discretion, as may be provided by an independent third party to facilitate
exercise or payment.

The Company stock and cash shall be delivered to the Company not later than the
end of the first business day after the Exercise Date. In the case of payment in
shares, such payment shall be made by attestation of ownership in a form
satisfactory to the Company or by delivery of the necessary share certificates,
with executed stock powers attached, or, in the case of shares held in street
name by a bank, broker, or other nominee, transfer instructions to the Company.

          (b) Within three business days after the Company receives the
aggregate Option Price and withholding taxes to the extent required by the
Company, the Company will issue to the Optionee the number of shares with
respect to which the Option shall be so exercised, and will deliver to the
Optionee a certificate or certificates therefor, or will make such transfer to a
bank, broker or nominee as designated by the Optionee.

          (c) For purposes of paragraph 3(a), the value of shares of Common
Stock tendered to exercise the Option shall be the last reported sale price of
such shares on the Nasdaq National Market System (or any other recognized
securities market on which the stock is traded if not then traded on the Nasdaq
National Market) on the Exercise Date, or, if no trades occurred on the Exercise
Date, the next

- 2 -



--------------------------------------------------------------------------------



 



succeeding business day on which the Nasdaq National Market (or such other
market) is open for business and reports an actual transaction in the Company’s
Common Stock. If the Common Stock is not then traded on any recognized
securities market, the value of the tendered shares shall be determined by the
Board.

          (d) In the sole discretion of the Board, the Company may in lieu of
requiring the exercise of the Option and the payment of the Option Price,
authorize the payment of cash to the Optionee in an amount equal to the market
value of shares of Common Stock subject to the Option less the Option Price in
exchange for the cancellation of the Option.

     4. Termination.

          The Option shall terminate and be of no force or effect upon the first
occurrence of any one of the following events:

          (a) The Expiration Date set forth in the Award Notice;

          (b) The expiration of five years after the Optionee ceases to be a
director of the Company for any reason; provided, however, that any day on which
the Company has restricted employee securities transactions under
then-applicable securities transactions policies and procedures shall not be
included in determining such five-year period. During such five-year period, the
Optionee shall have the right to exercise the Option only to the extent
exercisable on the date of termination.

     5. Optionee.

          Whenever the word “Optionee” is used in any provision of this
Agreement under circumstances where the provision should logically be construed
to apply to the estate, personal representative, or beneficiary to whom this
Option may be transferred by will or by the laws of descent and distribution, it
shall be deemed to include such person.

     6. Assignability.

          This Option is not transferable by the Optionee otherwise than by will
or the laws of descent and distribution and is exercisable during the Optionee’s
lifetime only by the Optionee; except that with the consent of the Board, this
Option may be transferred to a family member or a trust, partnership or the like
for the benefit of the Optionee or such family members. No assignment or
transfer of this Option, or of the rights represented thereby, whether voluntary
or involuntary, by operation of law or otherwise, except by will the laws of
descent and distribution or by consent of the Committee, shall vest in the
assignee or transferee any interest or right herein whatsoever, but immediately
upon any attempt to assign or transfer this Option the same shall terminate and
be of no force or effect.

     7. Rights as a Stockholder.

          The Optionee shall not be deemed for any purpose to be a stockholder
of the Company with respect to any shares as to which this Option shall not have
been exercised and payment and issue made as herein provided.

- 3 -



--------------------------------------------------------------------------------



 



     8. The Company’s Rights.

          The existence of this Option shall not affect in any way the right or
power of the Company or its stockholders to make or authorize any or all
adjustments, recapitalizations, reorganizations or other changes in the
Company’s capital structure or its business or any merger or consolidation of
the Company, or any issue of bonds, debentures, preferred or other stocks with
preference ahead of or convertible into, or otherwise affecting the Common Stock
or the rights thereof, or the dissolution or liquidation of the Company, or any
sale or transfer of all or any part of its assets or business or any other
corporate act or proceeding, whether of a similar character or otherwise.

     9. Recapitalization.

          The shares with respect to which this Option is granted are shares of
the Common Stock of the Company as constituted on the date of this Agreement,
but if, and whenever, prior to the delivery by the Company of all of the shares
of Common Stock with respect to which this Option is granted, the Company shall
effect a subdivision or consolidation of shares, or other capital readjustment,
or the payment of a stock dividend, or other increase or decrease in the number
of shares of Common Stock outstanding, without receiving compensation therefor
in money, services or property, then



  (a)       in the event of any increase in the number of such shares
outstanding, the number of shares of Common Stock then remaining subject to this
Option shall be proportionately increased (except that any fraction of a share
resulting from any such adjustment shall be excluded from the operation of this
Agreement), and the cash consideration payable per share shall be
proportionately reduced, and     (b)       in the event of a reduction in the
number of such shares outstanding, the number of shares of Common Stock then
remaining subject to this Option shall be proportionately reduced (except that
any fractional share resulting from any such adjustment shall be excluded from
the operation of this Agreement), and the cash consideration payable per share
shall be proportionately increased.

     10. Merger and Consolidation.

          After a merger of one or more corporations into the Company, or after
a consolidation of the Company and one or more corporations in which the Company
shall be the surviving or resulting corporation, the Optionee shall, at no
additional cost, be entitled upon any exercise of this Option, to receive
(subject to any required action by stockholders) in lieu of the number of shares
as to which this Option shall then be so exercised, the number and class of
shares of stock or other securities to which the Optionee would have been
entitled pursuant to the terms of the agreement of merger or consolidation, if,
immediately prior to such merger or consolidation, the Optionee had been the
holder of record of a number of shares of Common Stock of the Company equal to
the number of shares as to which such Option shall be so exercised; provided,
that anything herein contained to the contrary notwithstanding, upon the
dissolution or liquidation of the Company, or upon any merger or consolidation,
in which the Company is not the surviving or resulting corporation, this Option
shall terminate and be of no force or effect, except to the extent that such
surviving or resulting corporation may issue a substituted option.

     11. Preemption of Applicable Laws or Regulations.

          Anything in this Agreement to the contrary notwithstanding, if, at any
time specified herein for the issue of shares to the Optionee, any law,
regulation or requirements of any governmental

- 4 -



--------------------------------------------------------------------------------



 



authority having jurisdiction in the premises shall require either the Company
or the Optionee to take any action in connection with the shares then to be
issued, the issue of such shares shall be deferred until such action shall have
been taken.

     12. Resolution of Disputes.

          Subject to the provisions of paragraph 13 hereof, any dispute or
disagreement which shall arise under, or as a result of, or pursuant to, this
Agreement shall be determined by the Board in its absolute and uncontrolled
discretion, and any such determination or any other determination by the Board
under or pursuant to this Agreement and any interpretation by the Board of the
terms of this Agreement, shall be final, binding and conclusive on all persons
affected thereby.

     13. Amendments.

          The Board shall have the right, in its absolute and uncontrolled
discretion, to alter or amend this Agreement, from time to time in any manner
for the purpose of promoting the objectives of the Plan but only if all
agreements granting options to purchase shares of the Company’s Common Stock
pursuant to the Plan which is in effect and not wholly exercised at the time of
such alteration or amendment shall also be similarly altered or amended with
substantially the same effect, and any alteration or amendment of this Agreement
by the Board shall, upon adoption thereof by the Board, become and be binding
and conclusive on all persons affected thereby without requirement for consent
or other action with respect thereto by any such person. The Company shall give
written notice to the Optionee of any such alteration or amendment of this
Agreement by the Board as promptly as practical after the adoption thereof. The
foregoing shall not restrict the ability of the Optionee and the Company by
mutual consent to alter or amend this Agreement in any manner which is
consistent with the Plan and approved by the Board.

     14. Notice.

          Any notice which either party hereto may be required or permitted to
give to the other shall be in writing, and may be delivered personally or by
mail, postage prepaid, addressed as follows: to the Secretary of the Company, or
to the Company (attention of the Secretary), at 100 East Pratt Street,
Baltimore, Maryland 21202, or at such other address as the Company, by notice to
the Optionee, may designate in writing from time to time to the Optionee at the
Optionee’s address as shown on the records of the Company, or at such other
address as the Optionee, by notice to the Secretary of the Company, may
designate in writing from time to time.

     15. Construction.

          This Agreement has been entered into in accordance with the terms of
the Plan specified on the Award Notice, which Plan is incorporated herein by
reference.

     16. Non-Qualified Nature of the Option.

     The Option shall not be treated as an incentive stock option within the
meaning of Internal Revenue Code section 422.

- 5 -